Title: Enclosure: William Bingham to James McHenry, [18 November 1799]
From: Bingham, William
To: McHenry, James


[Lansdown, Pennsylvania, November 18, 1799]
Dear sir
It Surely must have escaped Genl Hamilton’s Recollection, that the Papers he alludes to, never were deposited with me.
After reading the publication, in which he mentioned this deposit being thus made, I was Surprized at the omission of which, in Case I had been applied to for a View of them, I Should certainly have reminded him—under any other Circumstances, it would not have been delicate to have addressed him on the Subject.
Yours Sincerely

Wm Bingham
LansdownNover 18 1799


 